Citation Nr: 1456833	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  14-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The Veteran's current low back disability did not manifest in service, arthritis was not manifested within one year of service, and a low back disability is unrelated to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2012 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January 2012 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained all of the identified post-service private and VA treatment records.  A VA examination was not obtained in connection with the claim for a low back disability.  As discussed below, there is no medical or other competent and credible evidence showing that there was an event or injury in service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding VA's duty to assist in claims development, the Board notes that the only service treatment records available (other than unrelated dental records) are the Veteran's pre-induction report of medical examination and separation examination.  The rest of the Veteran's service treatment records are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met.

In the January 2012 notice letter sent in connection with the current claim, the RO advised the Veteran that it would request the missing service treatment records from the service department.  At that time, the RO also asked the Veteran to provide any service treatment records within his possession.  In January 2012, the RO requested the Veteran's service treatment records.  That same month the National Personnel Records Center (NPRC) responded that the Veteran's service treatment records were fire-related.  

In March 2012, the RO advised the Veteran that the service treatment records were likely fire-related and asked him to complete a NA Form 13055 so that a thorough search for military medical records could be made.  The Veteran returned the form in February 2012 and submitted another NA Form 13055 in April 2012.  In April 2013, the Veteran submitted a statement noting he had no service records or information and had already provided VA with everything he had.  In April 2014, the RO sent the Veteran a letter requesting a copy of a physician's letter that the Veteran had mentioned in his April 2014 substantive appeal was submitted at his pre-induction physical.  In September 2014, the RO received a negative response from the NPRC and the San Diego Regional Office Military Records Specialist (MRS), stating the Veteran records are fire related and were destroyed.  

Although it appears the Veteran did not receive a notification from the RO that the NPRC and MRS were unable to locate the missing service treatment records (due to his homeless status), future efforts to locate them would be futile, since all potential avenues for locating them have been pursued.  While it appears that the Veteran did not receive the April 2014 letter informing him that the RO was unable to locate his service records, the Board finds this to be harmless error.  The Veteran had already been asked to assist in locating any such records, and he had previously replied in April 2013 that he had provided all information and evidence in his possession.  

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile.  The Board also finds that any VA failure to fulfill its duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), is harmless.  In this regard, the Board notes that in collective January 2012, March 2012, and April 2014 notice and due process letters, the RO informed the Veteran that service treatment records were fire-related, adequately addressed its efforts to obtain the records, and adequately advised the Veteran that he was ultimately responsible for providing the evidence.  The RO considered the claim after attempts to obtain the records were unsuccessful; thus, it was reasonable for the Veteran to know that his claim would be decided on the evidence of record unless he submitted the records unable to be obtained.  

The Board additionally notes that the claims file contains all available evidence pertinent to the claim adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.   

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in circumstances where service treatment records may not be available, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review. 



II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran indicated in a February 2012 statement that prior to service, his family physician provided him a letter stating the Veteran had genetic spine deformity and was unfit to serve in the military.  Although the Veteran asserted he presented this letter prior to entering the military, the Veteran was admitted and sent to basic infantry training.  He averred that during training, he won a contest and was promised a weekend pass, which he took.  Upon his return, he was told he went "AWOL" and was given a punishment consisting of running with a full field pack of rocks.  The rest of basic training, the Veteran complained of back pain and was not permitted to see a doctor.  He further noted when he was preparing to board a ship for Japan, his back went out on him completely; he could hardly drag his duffle bag onto the ship.  He additionally contended that while in Korea, he fell and hurt his back.  He stated he was sent to an aid station, but no treatment was given.  

In an April 2012 statement, the Veteran stated that, shortly after separation from service, he applied for a job that required him to take a back physical examination.  "X-rays showed 'sacrilizrtion [sic] of the 5th lumbar segment on the left, most likely caused by an injury.'"  The Veteran further stated in his April 2014 substantive appeal, that when he entered the military "I was not allowed to tell of back problem at the time." 

As noted above, the only relevant service treatment records available are the Veteran's December 1952 pre-induction report of medical examination and his December 1954 separation examination.  The December 1952 pre-induction report of medical history was absent for any notations of any pre-existing conditions other than an appendectomy scar.  The Veteran's spine was normal.  The Veteran's December 1954 separation examination was silent for any complaints or injuries related to the Veteran's back, and his spine was noted to be normal.  It was noted that there were no complaints of a medical nature at the time of the examination.

The first post-service medical record relating to the Veteran's back was in February 2012, at which time the Veteran reported to a private medical provider that he had a history of lumbar degenerative joint disease.  The private treatment record noted an X-ray revealed the Veteran had levoconvex curvature of the lumbar spine, there was no evidence of compression fracture, there were degenerative disk changes with disk space narrowing worst at L4/L5, and there were facet degenerative changes of the lower lumbar spine. 

In an April 2013 private treatment record, the Veteran, who described a one-week history of lumbar pain, reported he had a history of lumbar spondylosis and while in the army, during the Korean War, he had duties that caused back problems.  Even before joining the army he had back problems.  The Veteran further reported he was trying to obtain service-connection at the VA for his back and requested an after visit summary of his visit.  

The Veteran's December 1952 pre-induction report of medical examination was silent for any abnormalities of the spine, and there is no indication that the Veteran reported a history of a spine disorder.  The Veteran averred in his February 2012 statement that his private physician wrote him a note stating he had genetic spine deformity and he presented it prior to entering the military.  Furthermore, he contended in his April 2014 substantive appeal that he was not allowed to discuss his back problem when he was inducted.  These assertions are contradicted by the lack of noting any back injuries or complaints during his December 1954 separation examination.  Furthermore, while additional service records, if they existed, are not available, the Veteran indicated that, while he experienced back symptomatology during service, he was not permitted to see a doctor.  Therefore, even if those records had been available, it is unlikely they would contain evidence related to the back, even if the Board accepted the Veteran's statements as accurate. 

Although the Veteran noted he had a back examination shortly after service, he provided no more specific information as to when this examination occurred in the decades between when he separated in 1954 and when he provided this statement more than fifty years later.  As such, since there is no context provided, this statement is afforded no probative value. 

The Veteran filed a claim for service connection for benefits related to a dental disability in January 1955.  However, he did not initiate any claim related to his back.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.  The first medical record relating to the Veteran's back was in February 2012, at which time the Veteran reported he had a history of lumbar degenerative joint disease but provided no history related to his service. 

Post-service medical records are silent as to any complaints of back pain or injury until February 2012, almost 58 years after the Veteran left service.  In addition, the evidence of record shows that the Veteran had been seeking medical treatment at Kaiser Permanente since at least 2005.  However, while he complained of numerous symptoms and sought treatment for a number of disorders, none of them included complaints related to his back until 2012.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In short, the Board finds that there is no credible evidence of an in-service back injury or event.  First, there is no evidence in the service records of any such injury.  In addition, the Board finds that the Veteran's report of in-service back injuries is not credible.  It was noted on his separation examination that he reported no medical problems at that time.  In addition, the Veteran filed a claim for VA dental benefits in 1955, one year after separation, but did not include a claim related to his back.  Furthermore, the Veteran began receiving treatment with Kaiser Permanente in 2005 but reported no history of an in-service back injury until 2013, when he was seeking VA compensation benefits.  Statements regarding medical history to a treatment provider are considered highly probative evidence, since the patient is motivated to provide accurate information.  The Board finds that the contemporaneous evidence is more probative than the Vetearn's more recent assertions as to when he first injured his back.  As such, his report that he injured his back during service is not credible.  There is no other evidence of record suggesting an in-service back injury.

Although the Veteran stated he had a physical of his back shortly after service, he provided no specific time period, and this statement, even taken as true, does not support a finding that the Veteran had an injury in service.  

The above evidence also reflects that there was not a diagnosis of arthritis of the lumbar spine within the one year appeal period or any notation of manifestations sufficient to identify the arthritis in the service records.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, entitlement to service connection for a low back disability is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


